Citation Nr: 1400976	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-43 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for pulmonary tuberculosis (PTB).  

2.  Whether new and material evidence has been received to reopen a claim for service connection for acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who had recognized active service from August 1944 to May 1945, and from July 1946 to February 1949.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Manila, Republic of the Philippines Department of Veterans Affairs (VA) Regional Office (RO).

At his request, the Veteran was scheduled for a July 2013 hearing before a decision review officer (DRO) at the RO; he failed to report for the hearing.  A hearing was rescheduled for September 2013; a memorandum in the claims-file reflects that he reported for the hearing and indicated that he wanted to only submit medical records (and not otherwise participate in a hearing).  The submitted medical records were added to the record and considered  in the RO's subsequent (November 2013 supplemental statement of the case (SSOC)) readjudication of the claims.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  June 1960, July 1960, and October 1960 rating decisions denied the Veteran service connection for PTB essentially on the basis that such disability was not have manifested in, or otherwise shown to be etiologically related to, his active service.

2.  An unappealed March 1999 Board decision denied the Veteran's petition to reopen the claim of service connection for PTB.

3.  Evidence received since the March 1999 Board decision includes a private medical statement indicating that diagnostic imaging of the Veteran's lungs supports his contention that he had PTB in approximately 1950 (within three years following separation from service); relates to an unestablished fact necessary to substantiate the claim of service connection for PTB; and raises a reasonable possibility of substantiating such claim.

4.  It is reasonably shown that the Veteran's PTB was manifested to a compensable degree within three years following his discharge from active duty.

5.  A June 1960 rating decision denied the Veteran service connection for acne vulgaris essentially on the basis that such disability was unrelated to his first period of active service and pre-existed, and was not aggravated by, his second period of active duty service.

6.  An unappealed March 1999 Board decision denied the Veteran petition to reopen the claim of service connection for acne vulgaris.

7.  Evidence received since the March 1999 Board decision does not tend to show that the Veteran's acne vulgaris was related to his first period of active service, that it did not pre-exist his second period of active service, or that it was aggravated during the second period of service; the additional evidence does not relate to an unestablished fact necessary to substantiate the claim of service connection for acne vulgaris and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for PTB may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  PTB may be presumed to have been incurred in service, and service connection for such disease is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  New and material evidence has not been received and the claim of service connection for acne vulgaris may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. §  3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A letter in July 2009 explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing: it provided notice compliant with Kent and also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file (including Virtual VA and the Veterans Benefits Management System (VBMS)), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

In a March 1946 Affidavit for Philippine Army Personnel, the Veteran reported that he had incurred no wounds or illnesses from December 1941 to the date of return to military control.  A March 1946 examination report shows that examination of the skin and lungs was normal and that chest X-rays were negative.  

The STRs show that on July 1946 enlistment examination, examination of the skin revealed severe acne vulgaris of the face, shoulders, and chest.  Examination of the lungs was negative and an X-ray was negative.  In October 1946, the Veteran was treated for bronchitis and severe acne of the back.  He was hospitalized from October to November 1946 for mild, acute, non-catarrhal nasopharyngitis; moderate epidermophytosis of the abdomen; and moderate scabies of the abdomen.  It was noted that each of the aforementioned was cured.  The diagnoses also included acne vulgaris of the face, moderate; it was noted that there was no change in this condition.  A treatment provider noted that each of these diagnoses was incurred in the line of duty.  In August 1947, he was treated for a rash and, in November 1947 and January 1948, he was treated for pharyngitis.  A June 1948 treatment provider noted "acne vulgaris old" and the Veteran was advised to use mild soap, to sun bathe, and to use ointment.  On two occasions in August 1948, he was again treated for acne vulgaris and was advised to continue the same treatment.  In November 1948 he was observed for malaria.  

The Veteran's February 1949 separation examination report shows that examination of the skin revealed severe acne of the face, neck, chest, and back.  He was referred for a dermatology consultation where the diagnosis was acne vulgaris, cystic type.  Examination of the lungs and chest, to include chest X-ray, revealed no significant abnormality.  The examiner noted that the Veteran had had bronchitis in 1946, that he was treated at a station hospital, and that there were no complications or sequelae.  The Veteran reported that he had no family history of tuberculosis.  He was determined to be qualified for separation. 

In his April 1960 claim and a supplement thereto, the Veteran reported that he became ill in May 1950, that he vomited blood and had hemoptysis at that time which eventually led to his PTB, that he had been treated by Dr. P. Villasenor since 1950, and that he had had PTB since May 1950.  He also reported that he was hospitalized in service from August to September 1947 for bronchitis, respiratory disease, and PTB.  The Veteran indicated that [redacted] knew of the facts regarding his weak lungs in service in 1947.  

By letter in April 1960, the RO requested Mr. [redacted] to submit a statement setting forth the facts that he knew about the Veteran's physical condition, particularly since his discharge.  Also in April 1960, the RO informed the Veteran that [redacted] should submit a certificate setting forth all facts within his knowledge pertaining to the Veteran's disabilities and attached a copy of the RO's letter that was sent to [redacted].  The RO informed the Veteran that it would be to his advantage to submit chest X-rays and physical examination reports dated within three years from July 1947 and that he should furnish the approximate date of any chest X-rays done in service, the treatment facility involved, and his organization and rank at the time.  The RO asked the Veteran to submit medical evidence showing continuity of treatment for respiratory disease and bronchitis or residuals thereof since discharge.  Finally, the RO requested that the Veteran provide the complete mailing address for Dr. P. Villasenor which the Veteran provided in June 1960.

In April 1960, the RO contacted the Federal Records Center requested all available X-rays taken on induction and discharge.  In May 1960, the Federal Records Center furnished a January 1949 X-ray.  A May 1960 VA X-ray report states that the January 1949 chest X-ray revealed findings within normal limits.

By a rating decision in June 1960, the RO denied service connection for PTB and acne vulgaris due to the absence of evidence of PTB during service or to a compensable degree within the presumptive period following service and because the record showed that the Veteran did not have any illness during his first period of service, that acne vulgaris existed prior to his July 1946 enlistment in his second period of service, and that acne was not aggravated by service.  It was noted that the respiratory trouble the Veteran had in service was acute nasopharyngitis which resolved completely prior to discharge.  The rating decision also denied service connection for bronchitis.  The Veteran was informed of this determination in June 1960, and did not appeal it.

Also in June 1960, the RO received an April 1960 letter from Dr. P. N. Villasenor, reporting that his records document that he had treated the Veteran since January 1952 for advanced PTB with fever and hemoptysis, and that the Veteran suffered a relapse in December 1954 and stayed in bed until May 1956.  The Veteran also submitted a May 1960 certificate of X-ray examination from the Republic of the Philippines, Department of Health Quezon Provincial Chest Center which appears to report that studies showed right lower lung prominent root shadows and were essentially negative.

In a July 1960 rating decision, the RO confirmed the previous denial of service connection for PTB and stated that the additional evidence submitted pertained to treatment for PTB that was "beyond the regulatory period following discharge."  The Veteran was informed of this determination in July 1960.

In October 1960, the Veteran submitted a letter discussing the case, particularly with regard to the PTB issue; he described the letter as "not a formal appeal."  Later in October 1960, the RO again confirmed the previous denial of service connection for PTB and notified the Veteran by letter (that included notice of appellate rights). He did not appeal the decision.

In May 1975, the Veteran submitted records from the Philippine Veterans Affairs Office which show that he had guerrilla service.  Also in May 1975, he submitted a chest x-ray dated in April 1961 in support of his claim, and the RO returned it later in May 1975, noting that it was taken too long after service to prove that PTB was service related.  In his May 1975 statement, he stated that he was also submitting a copy of his patient's ID card from the Philippine Tuberculosis Society, Inc. and "one Photo-flourography chest result taken at PTS Manila on August 28, 1964."  These items are not of record.

During the period from the 1970s to the 1990s the Veteran submitted written statements that appear to express a desire to reopen the claim of service connection for PTB.  Any such claims were subsumed/resolved by the March 1999 Board decision.  

VA treatment records dated from September 1988 to September 1992 show that the Veteran was treated primarily for unrelated disorders.  A January 1991 VA chest X-ray showed pleural thickening in the left base and no acute infiltrates.  In March 1991 he complained of several symptoms, including a productive cough for one month, with brown and blood streaked sputum and pressure in the upper left quadrant of the back.  It was noted that there were rales at the left base and that a chest X-ray showed pleural thickening on the left and past changes at bilateral apex.  The diagnosis was sinusitis/bronchitis.  In April 1991, he reported that he had had a cold for one month with a cough and one episode of hemoptysis.  His chest was clear with no crackles and there was no relevant diagnosis.

At a May 1993 hearing before a hearing officer at the RO (in conjunction with an appeal of unrelated issues), the Veteran testified that he had PTB diagnosed in 1950, within three years following his discharge from service, and that he subsequently had many relapses with continued treatment and medication.  He asserted that he was treated for PTB as early as in 1950 but that he was too ill to go for X-rays and that the doctor told him that he was not to move.  The representative and the Veteran asserted that the Veteran's face was disfigured due to the acne vulgaris and that he was treated in service for acute nasal pharyngitis, scabies, epidermal phytosis, and acne vulgaris.  He reported that he had scars on his face, neck, and back; that in service it was like very big pimples and inflammation; that a doctor in service treated this by injecting blood obtained from his buttocks into his arm and giving him ointment to use.  He testified that he had only had a pimple (or pimples) prior to service, but that the condition developed further and became inflamed during service.  The Veteran stated that he did not consider the acne bothersome at the time of the hearing, that it was currently under control, and that he sometimes felt that he had it on his back, neck, or face but it was not bothersome.

An October 1995 letter from the Veteran expressed his desire to reopen the claims of service connection for PTB and for acne vulgaris.

On an April 1996 prescription note, Dr. H. Buenaventura of Mt. Carmel General Hospital states that he treated the Veteran sometime in 1973 for PTB and that "several confinements were taken at the Mount Carmel General Hospital but unfortunately records were already discarded."  

In August 1996, the Veteran submitted four photographs of his head and torso, a copy of the aforementioned April 1996 prescription note from Dr. Buenaventura, and a July 1996 joint affidavit from U. Obien and J. Basia.  The affiants reported they served with the Veteran and on November 15, 1949 observed him to be very ill, weak, pale, and thin.  At that time, the Veteran reportedly told them that he had been treated for PTB which had been incurred in or aggravated by his military service.  The affiants also asserted that the Veteran had PTB 10 months after discharge from service and that it was incurred in or aggravated by military service and continued to the present.

In an August 1996 statement in support of claim entitled "Testimony," the Veteran stated that his PTB symptoms "occurred and developed" in November 1949; that they worsened and his health rapidly deteriorated; and that his family doctor, Dr. P. Villasenor, diagnosed PTB.  He reported that he was isolated from the rest of his family, given medication, and was on bed rest for almost a year.  He stated that, after prolonged treatment by Dr. Villasenor, he recovered but subsequently had relapses and was confined at Mt. Carmel General Hospital in 1973 where he was treated by Dr. H. Buenaventura.  He contended that his respiratory system became weak and very susceptible to sudden changes of temperature, that he easily catches colds and other respiratory ailments, and that he has had this condition to date.  He also reported that his acne vulgaris resulted in scars on his face, neck, and body, which were still clearly visible as evidenced by the pictures he submitted.

In a September 1996 medical certificate, Dr. M. C. Aguilera reported that he had treated the Veteran in September 1996 for an episode of hemoptysis and that the assessment and diagnoses included rule out PTB.  Dr. Aguilera also stated that the Veteran had been admitted to Queen of Angels Hollywood Presbyterian Medical Center in May 1996 for treatment of several disorders which included acute bronchitis and history of PTB.

At a November 1996 personal hearing before a hearing officer at the RO, the Veteran read his August 1996 written statement entitled "Testimony" which was previously reported.  He testified that he first had symptoms of PTB, such as persistent coughing and vomiting blood, in November 1949 and that he was diagnosed with PTB by his family doctor at that time.  He also stated that he was treated at home, isolated from the rest of his family, given medication, and was on bed rest for approximately one year.  He recovered and got well.  The Veteran reported that this physician was now deceased.  He testified that he had several subsequent relapses of PTB and was hospitalized at Mt. Carmel General Hospital in 1973 and treated by Dr. H. Buenaventura.  The Veteran stated that prior to 1973 he had never been hospitalized for treatment of PTB but had been treated as an outpatient.  He asserted that his respiratory system became weak as a result of his PTB, that he was very susceptible to sudden changes of temperature, that he easily caught colds and respiratory ailments, and that this had affected him to present.  Id.

The Veteran also testified that he was treated in service for acne vulgaris, but that he had not received any treatment since service.  He stated that he had visible scars on his face, neck, and body from the acne and that he had submitted four pictures showing the scars.  He reported that in service he was given an injection in the hip area for acne.

In an October 1997 decision  the Board determined that new and material evidence had not been received to reopen the claims of service connection for PTB and acne.  In June 1998, the Acting Chairman of the Board denied the Veteran's motion for reconsideration of the October 1997 Board decision.  The Veteran appealed the Board's October 1997 decision to the Court.  In November 1998, the Court issued an order vacating the Board's decision and remanding the matter to the Board.  In March 1999, the Board issued a new decision with determined that new and material evidence had not been received to reopen the claims of service connection for PTB and acne.  The March 1999 Board decision was not appealed and became final.

In April 2004, the Veteran submitted private medical reports concerning current treatments and his prescription medications at that time.

In June 2009, the Veteran filed a petition to reopen the claims of service connection for PTB and acne vulgaris; accompanying this petition were (1) a copy of a written statement dated July 1996 and titled "testimony," which is essentially a duplicate of the previously submitted written statement which he also read at the November 1996 personal hearing (with the exception of minor revisions); and (2) a duplicate copy of the September 1996 private medical certificate.

In December 2009 the Veteran's younger brother submitted a lay statement testifying that "my brother was afflicted with a pulmonary tuberculosis (PTB) after his discharged [sic] from the military.  He was confined in the hospital and was in secluded, isolated in a room in our house afterwards for more than a year."  The statement also presented testimony indicating that the Veteran "also acquired acne vulgaris which aggravated so much after his discharged [sic].  This was year 1950-1953."

In May 2010, the Veteran submitted a computer disc with relatively recent private medical records that presented no pertinent medical opinions or other indication of an etiological link between the Veteran's military service and his PTB or his acne vulgaris; the computer disc also contains no medical indication that the Veteran's PTB manifested within three years of his separation from active duty service.

Also in May 2010, two more of the Veteran's siblings submitted lay statements.  One sibling's lay statement testified that the Veteran "was bedridden of pulmonary tuberculosis (PTB).  He also suffered from acne vulgaris which left scars all over his body."  No indication of specific timing of the described events is presented in the testimony.  The other sibling's lay statement testified that the Veteran "suffered from pulmonary tuberculosis (PTB) and acne vulgaris right after his honorable discharged [sic] from the military."

A December 2010 private medical report from Dr. Jasper comments that the Veteran "had given a history of active tuberculosis from about 1950 to 1951," that the Veteran had "scarring and minimal bronchiectasis in the right lung apex compatible with remote tuberculous infection," and that the doctor opined that "I do not think he has active tuberculosis."  Significant in this case, the doctor opined: "I take, however, at face value his history of having had tuberculosis 60 years ago, which is supported by the CT findings in his right lung apex."

The Veteran also submitted private medical records from July 2011.  Amongst these records, one report shows that the Veteran provided a medical history including: "While he was in the service, he got tuberculosis.  He was treated for approximately 1 year for at least 4 drugs including streptomycin, isoniazid, PAS, and ethambutol.  He was quarantined."

March 2013/April 2013 private hospitalization reports concern current respiratory health difficulties with no attention to addressing the etiology or onset of the Veteran's remote PTB.

Legal Criteria and Analysis

Prior unappealed RO rating decisions are final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A Board decision denying a claim for VA benefits (that is not appealed to the Court) is final based on the evidence of record at the time of the decision, and may not be revised based on such evidence.  38 U.S.C.A. §§ 7104, 7105.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Vargas-Gonzales v. West, 12 Vet. App. 321, 327 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases (including tuberculosis), may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (three years for tuberculosis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

An unappealed March 1999 Board decision denied the Veteran's claims (and  a September 1999 Board ruling denied the Veteran's motion to revise an October 1997 decision on the basis of clear and unmistakable error (CUE)).  The March 1999 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104.

PTB

Evidence of record at the time of the March 1999 Board decision included STRs that show the appellant was evaluated and treated for complaints associated with bronchitis and other diagnoses not including PTB, and the STRs show that the Veteran's lungs and respiratory health were clinically normal at separation from service.  The evidence of record at the time of the March 1999 Board decision also included the Veteran's testimony indicating that he experienced respiratory illness during service and that he was treated for PTB proximately following service (with some of the testimony indicating that he believed he was treated for PTB during service).

Evidence received since the March 1999 Board decision includes additional medical records, and in particular a December 2010 private medical report indicating (1) that diagnostic scans of the Veteran's lungs revealed findings "compatible with remote tuberculous infection," (2) that the Veteran told the authoring physician that he had "a history of active tuberculosis from about 1950 to 1951," and (3) that the physician opined: "I take ... at face value his history of having had tuberculosis 60 years ago, which is supported by the CT findings in his right lung apex."  

As the Veteran's claim of service connection for PTB was previously denied on the basis of findings that such disability did not have onset during service and was not etiologically linked to service, for evidence received since the March 1999 Board decision to be new and material it must relate to such unestablished facts and tend to show either in-service onset of PTB or any other manner of etiological link between PTB and military service (such as manifestation of compensable PTB within the presumptive three year period following service).

In the Board's view, the December 2010 private medical record presents competent medical evidence that tends to support a finding that the Veteran had onset of PTB in approximately 1950, within the three year presumptive period (ending in 1952) following service.  The December 2010 private medical report may not conclusively establish a specific point of remote onset of PTB, but the report presents a competent medical expert's interpretation of the objective diagnostic imaging as tending to support the Veteran's assertion of onset of PTB during the early 1950s.  The basis of the prior denial of service connection for PTB has been essentially the unestablished element of nexus; onset of PTB within the three year presumptive period may satisfy the element of nexus.  The Board finds that this evidence meets the low threshold to reopen the service connection claim.  The December 2010 private medical report was not previously in the record; it is new evidence.  The December 2010 private medical report tends to support finding that the Veteran has objectively shown signs of remote PTB infection medically interpreted to be consistent with onset during the presumptive period following service; the Board finds the December 2010 private medical report to be material.

Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that the evidence received is both new and material evidence, and that the claim of service connection for PTB may be reopened.

The analysis proceeds to de novo review of the PTB service connection claim.  The Board notes that the Veteran is not prejudiced by the Board's proceeding with de novo review of this claim without returning it to the RO for their initial consideration upon reopening because this decision grants the benefit sought.
Most significantly, the Board finds that an April 1960 letter from the Veteran's private medical doctor substantially supports the Veteran's claim.  The April 1960 letter states that Dr. Villasenor treated the Veteran for "advanced pulmonary tuberculosis with fever and hemoptysis for months and years since 1952."  Dr. Villasenor specifies, with reference to his medical records, that his first calls to provide such treatment were "on January 19 and 23, 1952" leading to repeated treatment "through May of that year."  The Veteran's active duty service concluded on February 7, 1949.  The Board finds that this evidence reasonably indicates that the Veteran's medically diagnosed PTB was first manifest within the three year presumptive period after his February 1949 separation from service.  Although there is arguably no conclusive evidence that the PTB was manifested to a compensable degree during the three year period following the Veteran's separation from service, active PTB is compensable under both prior and current rating criteria.

The evidence reasonably reflects that Dr. Villasenor recognized the Veteran's January 1952 symptom complaints as part of his eventually diagnosed PTB pathology.  The Board finds that the evidence reasonably indicates that PTB was indeed manifest to a compensable degree in January 1952, within three years of separation from active duty service.  There is no substantially contrary evidence of record.  Resolving any remaining reasonable doubt in the Veteran's favor, as mandated (see 38 C.F.R. § 3.102), the Board finds that it is shown that his PTB was manifest to a compensable degree within the first three years following his discharge from active duty, and may be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, service connection for PTB is warranted.

Acne Vulgaris

The evidence of record in March 1999 included the Veteran's STRs which showed acne vulgaris during his second period of active service, but with severe acne vulgaris noted at entrance to this period of service.  The evidence of record in March 1999 also included the Veteran's testimony concerning his treatment for acne vulgaris in service and that he recalls the symptoms becoming much more severe during his military service.
Evidence received since the March 1999 Board decision includes, with regard to acne vulgaris, witness lay statements describing observations of the Veteran's acne vulgaris symptoms after his final separation from active duty military service and describing observations of acne vulgaris at unspecified times.  None of the evidence received since the March 1999 Board decision constitutes a competent opinion indicating causation or aggravation of acne vulgaris during active service.

Because the Veteran's claim of service connection for acne vulgaris was previously denied based essentially on findings that it was not shown to have had onset during service and was not shown to have been permanently aggravated in severity (beyond natural progression) during service, for evidence to be new and material it would have to be evidence not previously of record that relates to at least one of these unestablished facts, i.e., it would have to tend to show that that the Veteran's acne vulgaris had initial onset during service or that acne vulgaris was permanently aggravated in severity (beyond natural progression) during service.  None of the newly submitted evidence tends to show either of these unestablished facts; therefore, none of the newly submitted evidence is material.  New evidence indicating that the Veteran has had acne vulgaris is not material because that fact was previously established and is not in dispute; the basis of the prior final denial is the unestablished necessary element of in-service causation or aggravation.  New statements from the Veteran reflecting his belief and recollections that his acne vulgaris increased in severity during military service are not new because they are cumulative and redundant of his lay testimony that was previously of record.

The newly submitted evidence from witnesses presenting lay testimony of observations of the Veteran's acne vulgaris includes no statements describing an onset or a worsening of symptoms during service.  Indeed, the witness statements each either expressly indicate that their observations pertain to time after the Veteran's military service or make no specification of the timing of the observations.  Such evidence is not material because it adds nothing to the record regarding a nexus (through causation or aggravation) between the Veteran's acne vulgaris and his service, the unestablished fact necessary to substantiate the claim.

In summary, no additional evidence has been received that provides new information and relates to the unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for acne vulgaris.  No evidence submitted since the March 1999 Board decision is new evidence that tends to relate the Veteran's acne vulgaris to his service (neither through causation nor aggravation) nor does any of the additional evidence raise a reasonable possibility of substantiating the claim.  Therefore the evidence received since the March 1999 Board decision is not new and material, and the claim of service connection for acne vulgaris may not be reopened.


ORDER

The claim of service connection for PTB is reopened; service connection for PTB is granted on de novo review.

The appeal to reopen a claim of service connection for acne vulgaris is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


